       Case 5:18-cr-00258-EJD Document 307 Filed 01/27/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     Email: jcoopersmith@orrick.com
 2   WALTER F. BROWN (SBN 130248)
     Email: wbrown@orrick.com
 3   MELINDA HAAG (SBN 132612)
     Email: mhaag@orrick.com
 4   RANDALL S. LUSKEY (SBN 240915)
     Email: rluskey@orrick.com
 5   STEPHEN A. CAZARES (SBN 201864)
     Email: scazares@orrick.com
 6   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 7   405 Howard Street
     San Francisco, CA 94105-2669
 8   Telephone:    (415) 773-5700
     Facsimile:    (415) 773-5759
 9
10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                     UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                          SAN JOSE DIVISION
15

16
      UNITED STATES OF AMERICA,                         Case No. CR-18-00258-EJD-SVK
17
                        Plaintiff,                      DEFENDANT RAMESH BALWANI’S
18                                                      JOINDER IN REPLY IN SUPPORT OF
             v.                                         MOTION TO DISMISS SUPERSEDING
19                                                      INDICTMENT IN PART FOR FAILURE
      ELIZABETH HOLMES and RAMESH                       TO ALLEGE FALSITY AND MOTION
20    “SUNNY” BALWANI,                                  TO STRIKE
21                      Defendants.                     Date: February 10, 2020
                                                        Time: 10:00 a.m.
22                                                      CTRM.: 4, 5th Floor
23                                                      Hon. Edward J. Davila
24
            Defendant Ramesh Balwani joins in the Reply in Support of Motion to Dismiss
25
     Superseding Indictment In Part for Failure to Allege Falsity and Motion to Strike filed by
26
     Defendant Elizabeth Holmes (Dkt. No. 297).
27

28                                                                               DEFENDANT’S JOINDER IN REPLY
                                                                                 IN SUPPORT OF MOTION DISMISS
                                                                               SUPERSEDING INDICTMENT IN PART
                                                                                FOR FAILURE TO ALLEGE FALSITY
                                                                                CASE NO. CR-18-00258-EJD-SVK
       Case 5:18-cr-00258-EJD Document 307 Filed 01/27/20 Page 2 of 2



 1

 2
     DATED: January 27, 2020             Respectfully submitted,
 3
                                         ORRICK HERRINGTON & SUTCLIFFE LLP
 4

 5                                       By: /s/ Jeffrey B. Coopersmith
                                             Jeffrey B. Coopersmith
 6
                                               Attorney for Defendant
 7                                             RAMESH BALWANI

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                                    DEFENDANT’S JOINDER IN REPLY
                                                                   IN SUPPORT OF MOTION TO DISMISS
                                                                   SUPERSEDING INDICTMENT IN PART
                                         -2-                         FOR FAILURE TO ALLEGE FALSITY
                                                                    CASE NO. CR-18-00258-EJD-SVK
